Citation Nr: 1301021	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-42 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active duty service from April 1943 to June 1946 in the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss and tinnitus, which are rated as 80 percent and 10 percent disabling, respectively.  The combined service-connected disability rating is 80 percent, which meets the schedular percentage criteria for TDIU.

2.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With regard to the TDIU claim, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2010.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU rating may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a TDIU rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected bilateral hearing loss and tinnitus.  He is currently 88 years old and has a high school education.  He owned his own business as an electrician since 1955 and last worked in December 2000.  The Veteran has stated that his difficulty hearing prevented him from adequately communicating with others, and he believes that his education and work experience would hinder both physical and sedentary employment.  He has also indicated that his hearing loss severely impacts both face-to-face and telephone conversations and noted that he cannot hear verbal commands. See March 2010 TDIU application; April 2010 Notice of Disagreement (NOD); February 2010 Veteran's statement; April 2010 representative statement.  

The Veteran is currently service-connected for bilateral hearing loss, rated as 80 percent disabling, and tinnitus, rated as 10 percent disabling.  His combined rating is 80 percent (under the combined rating table).  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU have been met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  The Veteran has submitted credible lay statements attesting to the current severity of his service-connected bilateral hearing loss and tinnitus and their severe impact on his ability to function in a work setting.  

In addition, a private audiologist stated in April 2010 that the Veteran's "severe" hearing loss and tinnitus rendered him "unemployable."  He stated that the Veteran cannot work in any setting where there is noise or where good speech understanding is required.  It was also noted that his limitations prevent face-to-face verbal communication and telephone communication and that his hearing loss would pose a significant safety risk in any job involving driving, transportation, or machinery.  Without adaptation, the audiologist believed that the Veteran's hearing loss would "significantly" impair his employability in "most job assignments."  

Moreover, a January 2010 VA audiological examiner noted that, due to the Veteran's "bilateral, severe to profound" hearing loss, he cannot hear normal conversation speech without hearing aids.  Even with hearing aids, the VA examiner indicated that the Veteran would have difficulty hearing soft speech and would have difficulty with the presence of background noise.  The VA examiner also commented that the severity of the Veteran's hearing loss would pose a safety issue, as he may not hear fire alarms.  

There are no contrary medical opinions of record, and the Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The Veteran has a high school education.  He served as an electrician in the military, and after his discharge from service, the Veteran worked in the same capacity since 1955.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The severity of several of the Veteran's nonservice-connected disorders and the Veteran's advancing age (88) are factors that can also affect his ability to work.  However, as noted, advancing age and nonservice-connected disorders may not be considered for purposes of assigning a TDIU rating. 38 C.F.R. § 4.19.  Although the Veteran may have originally retired due to his advancing age in 2000, voluntary retirement does not necessarily show employability and should not be used as the only evidence of employability.  Careful consideration has been given here to distinguishing a worsened disability that would now cause unemployability from prior unemployment simply due to retirement.  Here, the available evidence has shown that, regardless of the reasons for the Veteran's earlier retirement in 2000, he currently would not be able to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus.  38 C.F.R. § 4.16(a).  

As to nonservice-connected disorders, there is little evidence that any significant nonservice-connected disorders greatly impact his employability.  In any event, even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Furthermore, the Board emphasizes that there is no specific negative medical opinion of record weighing against the TDIU claim.  VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, because there is favorable evidence of record in support of entitlement to a TDIU rating, no additional development is necessary.  

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the Veteran's service-connected hearing loss and tinnitus clearly prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is granted.






ORDER

Subject to the regulations governing the payment of VA monetary benefits, entitlement to TDIU is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


